62 F.3d 299
95 Cal. Daily Op. Serv. 6005
COMPASSION IN DYING, a Washington nonprofit corporation;Jane Roe;  John Doe;  James Poe;  HaroldGlucksberg, M.D., Plaintiffs-Appellees,v.STATE OF WASHINGTON;  Christine Gregoire, Attorney Generalof Washington, Defendants-Appellants.
No. 94-35534.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1995.

Prior report:  49 F.3d 586.
WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.